Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 2/20/2019 and  5/24/2021 were filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant's amendment filed on 11/19/2021 have been entered and fully considered.  Claims 1and 16 are amended, claims 16, 18 and 21 are previously canceled, and claims 1-15, 17, 19, 20 and 22 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1-15, 17, 19, 20 and 22 have been fully considered and are persuasive, therefore claim rejections under 35 U.S.C. 103 have been withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Saji (Reg. No. 66,291) on 3/23/2022.
The application has been amended as follows:
BEGIN AMENDMENT 

5. (Canceled)

8. (Currently Amended) The method of claim 1, further comprising performing two-way measurements with multiple-in, multiple out (MIMO) transceivers to add angle of arrival measurements to help in positioning applications.

17. (Currently Amended) A method, comprising: 
generating, at a first node, a baseband information signal by mixing a received modulated carrier signal with a local oscillator (LO) signal having an LO frequency, the modulated carrier signal being an arbitrary in-phase signal and quadrature signal uncorrelated with each other and derived from different input data sets; 
s and [[a]] quadrature signal samples; 
determining, at the first node, an observed frequency rotation of a second node based on an estimated correlation between the in-phase signal samples and the quadrature signal samples and without using a known synchronization signal; 
receiving, at the first node, from the second node, an observed frequency rotation of the first node; and 
generating, at the first node, a Doppler frequency shift between the first node and the second node based on the observed frequency rotation of the first node and the observed frequency rotation of the second node determined without using a known synchronization signal, 
wherein the received modulated carrier signal is a quadrature-modulated signal with arbitrary orthogonal in-phase and quadrature signal components.

22. (Currently Amended) The method of claim 1, further comprising performing the multiple Doppler measurements of [[the]] a single source of the received modulated carrier signal at multiple receivers in a network, and deriving position and instantaneous velocity of the single source using the multiple Doppler measurements alone.

	END AMENDMENT

Allowable Subject Matter
Claims 1-4, 6-15, 17, 19, 20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is drawn to ways to accomplish high resolution and high dynamic range doppler-effect measurements for use in wireless communications and other applications such as positioning.
The prior arts of record, Park, Ogoro, Behravan, Bieber, and a thorough search discloses various aspects and features of applicant's claimed invention but fail to explicitly or implicitly teach or disclose 
generating, at a first node, a baseband information signal by mixing a received modulated carrier signal received from a second node with a local oscillator (LO) signal having an LO frequency, the modulated carrier signal being an arbitrary in-phase signal and quadrature signal uncorrelated with each other and derived from different input data sets; determining, at the first node, an observed offset frequency rotation of the second node based on an estimated correlation between the in-phase signal samples and the quadrature signal samples of the second node and without using a known synchronization signal; receiving, at the first node, from the second node, an observed offset frequency rotation of the first node; and determining, at the first node, a Doppler frequency offset between the first node and the second node by adding the observed offset frequency rotation of the first node and the observed offset frequency rotation of the second node derived without using a known synchronization signal and halving a resultant quantity, as recited in independent claim 1;

These functions, in combination of remaining functions are neither taught nor disclosed by the prior art.
Accordingly, Applicant’s independent claims 1 and 17 are allowed for these reasons and for the reasons recited by Applicant in Applicant Arguments/Remarks filed on 11/19/2021.
Claims 2-15, 19, 20 and 22 are allowed by the virtue of their dependency from allowed independent claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Srilakshmi K Kumar/           SPE, Art Unit 2647                                                                                                                                                                                             

/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647